Citation Nr: 0321896	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

3.  Entitlement to service connection for impotence, claimed 
as secondary to the veteran's service-connected Type II 
diabetes.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to the veteran's service-connected Type 
II diabetes.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.  He served in the Republic of Vietnam from June 5, 
1971, to July 14, 1971.  His DD Form 214 reflects that his 
awards included a Purple Heart, Vietnam Service Medal, and 
Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision issued by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran, his 
sister, and his representative appeared at a hearing before 
the undersigned Acting Veterans Law Judge in January 2003.

The issue of entitlement to service connection for impotence 
is the subject of the attached REMAND.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The medical evidence of record reflects diagnoses of PTSD 
that are linked to a verified in-service stressor of being 
injured in a land-mine accident.

3.  The veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.    

4.  On January 14, 2003, prior to the promulgation of a 
decision in this case, the veteran withdrew the appeal of 
entitlement to service connection for hypertension, claimed 
as secondary to the veteran's service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).

2.  The criteria for a 40 percent disability rating, but no 
more, for diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.119, Diagnostic Code 7913 (2002).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met vis-à-vis his claim of entitlement 
to service connection for hypertension, claimed as secondary 
to his service-connected diabetes mellitus.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a May 2002 Statement of the Case 
and May 2001 and June 2002 letters.  In particular, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant to him claim 
so that VA could help by getting that evidence.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in 
conjunction with his diabetes claims in June 2001 and an 
examination in conjunction with his PTSD claim in July 2001.  
See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting reports 
have been obtained.  His service medical records have been 
associated with his claims file and his VA medical records 
have been obtained.  In January and April 2003, the veteran 
submitted additional evidence in support of his claim.  He 
waived RO review of the additional evidence via January 2003 
and April 2003 correspondence.  See 38 C.F.R. § 20.1304 
(2001); see also Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The 
veteran has not identified evidence not of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and a remand is not in order.  See 38 U.S.C.A. § 5103A(b)(3) 
(West 2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).



II.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Service connection for PTSD requires: 1) medical 
evidence diagnosing PTSD; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) a link, established by medical evidence, between current 
symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

In the instant case, a March 2001 VA examination report 
reflects that the veteran presented with intrusive thoughts 
about being wounded while on active duty and his subsequent 
recovery.  The January 2003 hearing transcript reflects that 
the veteran testified that he had been on an armored tank 
that ran over a road mine and he was injured.  His claims 
folder reflects that he is service-connected for injuries due 
to this accident.  If the evidence establishes that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claim in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardship of the veteran's service.   38 C.F.R. § 3.304(f) 
(2002).  The ordinary meaning of the phrase "engaged in 
combat with the enemy" requires that the veteran has taken 
part in a fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99.  The Board 
finds that as veteran served in the Republic of Vietnam 
during the Vietnam Era and received a Purple Heart due to 
injuries sustained in Vietnam, the veteran engaged in combat 
with the enemy.  Additionally, the Board finds that the 
stressor of being injured when an armored tank which ran over 
a road mine was verified.

Service connection for PTSD requires not only a verified 
stressor but also a diagnosis of PTSD, according to DSM-IV 
diagnostic criteria, that is medically linked to the verified 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2002).  Here, 
the March 2001 VA examination report, signed by a consulting 
psychologist, contains an impression of chronic PTSD and 
reflects that the veteran had suffered from PTSD symptoms 
since his return from the Republic of Vietnam.  In an April 
2003 psychological evaluation, a private licensed 
psychologist examined the veteran and reported that the 
circumstances of the veteran's in-service injuries and 
subsequent treatment were extremely traumatic and that the 
veteran met the DSM-IV diagnostic criteria for a diagnosis of 
PTSD and major depression.

In contrast, a July 2001 VA examination report reflects that 
a VA psychologist stated that he failed to find sufficient 
evidence to justify a diagnosis of PTSD.  The report 
indicates that the veteran told the examiner about his in-
service land-mine accident and referred to firing of 
villages.  However, the examiner stated that he did not find 
burning of villages to be traumatic under the circumstances 
described by the veteran.  The examiner made no reference to 
whether the veteran's in-service land-mine accident was 
traumatic when evaluating traumatic experiences.  The report 
contains a diagnosis of major depressive disorder and 
obsessive-compulsive personality disorder.  The Board finds 
the July 2001 VA examination report to be less probative than 
the March 2001 VA examination report and April 2003 
psychological evaluation report which contain diagnoses of 
PTSD in connection with the traumatic in-service land-mine 
accident.  

Therefore, the Board concludes that the competent medical 
evidence of record contains diagnoses of PTSD which is linked 
to the veteran's verified in-service stressor of being 
injured in an land-mine accident.  Accordingly, service 
connection is warranted for PTSD.  See 38 C.F.R. §§ 3.102, 
3.304(f) (2002).



III. Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Additionally, the 
evaluation of the same disability under various diagnosis, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  

In the current case, the veteran is evaluated as 20 percent 
disabled for his service-connected diabetes mellitus.  He 
contends that he is entitled to a 40 percent disability 
rating.  A 40 percent disability rating is warranted for 
diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2002).  A 60 percent disability rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.

The veteran's VA treatment records clearly indicate that his 
diabetes mellitus requires insulin and a restricted diet.  
The January 2003 hearing transcript reflects that the veteran 
testified that he had to exercise to keep his diabetes 
mellitus in check.  He also testified that he preferred to 
swim but that he had to be careful not to over-do the 
physical activity or else his blood sugar levels would get so 
low that he would have to utilize a glucose tablet.  A 
February 2003 letter from a private physician reflects that 
the veteran had to regulate his physical activity in 
connection with his diabetes mellitus.  Based on this 
evidence, the Board finds that the veteran meets the criteria 
for a 40 percent disability rating for his diabetes mellitus.  
However, the evidence of record does not indicate that the 
veteran's diabetes mellitus is manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  Review of his more recent VA 
treatment records indicates that the veteran began to do a 
better job at keeping track of his glucose levels.  As such, 
the Board finds that the veteran's diabetes mellitus does not 
more closely approximate the criteria for a 60 percent 
disability rating.  See 38 C.F.R. § 4.7 (2002).

The Board has also considered the application of staged 
ratings.  In Fenderson v. West, the Court held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In this case, a review of the record does not reveal that the 
veteran's service-connected diabetes mellitus has worsened 
such that he meets the criteria for a disability rating in 
excess of 40 percent at any point during the pendency of his 
appeal. 

Accordingly, the Board finds that the veteran is entitled to 
a 40 percent disability rating, but no more, for his diabetes 
mellitus.  The preponderance of the evidence is against a 
disability rating in excess of 40 percent, and to this 
extent, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 
(2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected diabetes mellitus causes him discomfort and 
may limit his efficiency in certain tasks.  This, however, 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2002).

IV.  Service Connection for Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2002).  In a January 2003 letter, the 
veteran stated that he wished to withdraw his appeal for 
entitlement to service connection for hypertension.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

Service connection for PTSD is granted.  An 40 percent 
disability rating, but no more, for diabetes mellitus is 
granted, subject to the laws and regulations regarding the 
disbursement of VA monetary funds.  The appeal for 
entitlement to service connection for PTSD is dismissed.




REMAND

In March 2001 VA progress notes, the veteran reported that he 
stopped taking his antipsychotic medication due to sexual 
side effects.  At the time of his January 2003 hearing, the 
veteran reported continued impotence problems more than 10 
months after stopping the antipsychotic medication.  In a 
February 2003 letter, a private physician indicated the 
possibility of a relationship between the veteran's impotence 
and his diabetes mellitus.  In the decision set forth above, 
the Board granted service connection for PTSD and increased 
the veteran's evaluation for his diabetes.  The result of the 
above decision may directly affect the outcome of this issue, 
and as such is inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the veteran's sexual 
impotence.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should review the veteran's entire claims 
file and examine the veteran.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's impotence is related 
either his service-connected diabetes 
mellitus or his service-connected PTSD or 
medication for either disability.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

